Appeal from an order of the Supreme Court at Special Term in Albany County, which declared valid an independent nominating petition filed in the office of the Secretary of State, purporting to nominate petitioners-respondents as candidates for certain State offices, under the party name of Independent-Socialist party. Upon the argument in this court, appellants limited the issues to those arising with respect to the petitions filed in Wayne County and Yates County. Order affirmed, without costs, on the opinion of Mr. Justice MacAffer at Special Term (13 Misc 2d 513), insofar as the same relates to the petitions filed in those counties. Foster, P. J., Gibson, Herlihy and Reynolds, JJ., concur.